Order entered September 13, 2021




                                   In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                            No. 05-21-00735-CV

                    IN RE ADRIAN BOOKER, Relator

         Original Proceeding from the 302nd Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DF-15-18807

                                  ORDER
             Before Justices Osborne, Pedersen, III, and Goldstein

     Based on the Court’s opinion of this date, we DENY relator’s petition for

writ of mandamus. We also DENY relator’s motion to stay as moot.


                                          /s/    LESLIE OSBORNE
                                                 JUSTICE